Citation Nr: 0820984	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that granted the veteran entitlement to service 
connection for PTSD at a 30 percent evaluation.  That 
evaluation was increased to 50 percent from the date of claim 
by an August 2007 rating decision.  The veteran continues to 
disagree with the level of disability assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO (a Travel 
Board) was held in April 2007.  


FINDINGS OF FACT

The veteran's PTSD is currently manifested by moderate 
symptomatology, including sleep disturbance, nightmares, 
intrusive thoughts, irritability, and increased startle 
response.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in June 2005 and March 2006.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  However, the veteran was sent a letter noting the law 
as it pertains to effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran has been currently assigned a 50 percent rating 
for PTSD in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2007).  Under rating criteria for PTSD, 
Diagnostic Code 9411, a 50 percent disability rating is 
warranted for evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's service connected PTSD have not been met.  As noted 
above, in order to warrant a higher evaluation, the veteran 
would have to be found to have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships. 

Reviewing the evidence of record, a June 2005 report of VA 
examination indicated that the veteran was dressed 
appropriately, and was alert, oriented, and maintained good 
eye contact.  He denied any evidence of a thought disorder 
but reported a general condition of "nerves".  He denied 
suicidal or homicidal thinking.  The veteran reported several 
stressful events he had experienced in service.   The 
examiner noted that the veteran has intrusive recollections 
and dreams of his service experiences almost every night.  
Persistent avoidance and increased arousal were noted.  The 
examiner felt that the veteran's PTSD appeared to have only a 
mild impact on the veteran's social and occupational 
functioning.  Relationships were noted to be somewhat 
impaired, however, the veteran was able to maintain a viable 
marriage for almost 60 years, and has good relationships with 
his children.  It was noted that he coped with his anxiety in 
part by working a great deal, so occupational success was 
affected in this manner.  It was found that his PTSD was not 
moderated by any premorbid limitations, but perhaps by some 
subsequent stressors, including the death of his son and the 
disability of his daughter.  At that time, the veteran was 
diagnosed with chronic PTSD with a GAF of 70.

Private records note a diagnosis of obesity, but do not 
relate this diagnosis to PTSD.

An April 2006 report of private psycho-social assessment by a 
social worker indicates that the veteran reported nightmares 
and trouble sleeping since service, and was so restless that 
his wife did not sleep in the same bed with him.  His wife 
reported that the veteran was irritable and forgetful, and 
had a hard time remembering names.  She stated that they 
avoided certain social settings because she knew how 
uncomfortable they would make the veteran.  The veteran said 
that he often thought about the war and had flashbacks.  The 
veteran's wife stated that it was important for the veteran 
to keep busy, as a way to be focused on the present, and as a 
distraction from the past.  The veteran reported that he 
reacts to loud noises, doesn't feel comfortable in crowds of 
people, and often felt guarded.  Watching war news reports 
bothered him.  The veteran was noted to have a good 
relationship with his wife, and worked hard to keep his 
family and personal life together.  This social worker 
diagnosed the veteran with chronic PTSD with a GAF of 52.

The veteran had a further VA examination in October 2006.  At 
that time, the veteran was dressed casually with appropriate 
hygiene.  He was cooperative during the interview and made 
good eye contact.  His mood was mildly depressed, and he was 
tearful at times throughout the interview.  He denied any 
suicidal or homicidal ideation.  He denied any symptoms of 
psychosis or thought disorder and showed no evidence of same.  
His speech and thoughts, overall, seemed normal and coherent.  
His overall memory, both short and long term, seemed grossly 
intact.  He reported some difficulty concentrating when 
reading.  He also reported a low frustration tolerance and 
irritability.  He reported sleep difficulty with nightmares.  
He stopped sleeping with his wife 40 years ago due to his 
nightmares and "jumping up in bed".  He reported occasional 
flashbacks which could be triggered by TV programs about war.  
He reported intrusive thoughts from the war.  He reported 
more frequent crying episodes over the past few years since 
he had not been "busy enough to be distracted."  He also 
reported an increased startle response.  He stated that he 
avoids crowds, and the largest crowd he deals with is at 
church which he attends weekly.  He reported a tendency to 
isolate and had always limited social activities to a few 
friends and family events.  He is able to perform all 
activities of daily living.  The veteran was diagnosed with 
chronic PTSD with a GAF of 45.

During the April 2007 Travel Board hearing, the veteran 
testified that he did not take medication for his psychiatric 
condition, and that he was too "jumpy" to sleep in the same 
bed as his wife.  He also indicated that he had nightmares, 
but not as often as in the past.

The Board does not find that this level of symptomatology is 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas, such that a 
higher rating is warranted.  While the veteran is currently 
unemployed, the evidence shows that this is primarily due to 
his non service connected physical conditions, not his PTSD.  
The veteran does have significant problems with sleeping, 
nightmares, and intrusive thoughts; however, he is able to 
maintain his activities of daily living, as well as his 
personal appearance and hygiene, has no homicidal or suicidal 
ideation, and has remained married for over 60 years.  He 
also has a good relationship with his children.  Although he 
avoids crowds and has few friends, he does attend church 
weekly.

Thus considering this evidence, and all evidence of record, 
the Board finds, considering the veteran's entire 
symptomatology, that his symptoms are most consistent with a 
finding of occupational and social impairment with reduced 
reliability and productivity, the criteria for a 50 percent 
evaluation, the evaluation the veteran currently has.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran meets the 
criteria for a higher evaluation for his service connected 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


